            Case 1:20-cv-00461-RP Document 91 Filed 08/19/20 Page 1 of 2



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION

KENNETH BELL, et al.,                                   §
                                                        §
                 Plaintiffs,                            §
                                                        §
v.                                                      §                     1:20-CV-461-RP
                                                        §
CAL-MAINE FOODS, INC., et al.,                          §
                                                        §
                 Defendants.                            §

                                                   ORDER

        Before the Court is Plaintiff Kenneth Bell’s (“Bell”) Notice of Dismissal, in which he

dismisses his claims against Defendant HEB Grocery Co., LP (“HEB”) without prejudice. (Dkt. 90).

In his Notice, Bell cites Federal Rule of Civil Procedure 41(a)(1)(A)(i), which allows a plaintiff to

voluntarily dismiss an action without a court order by filing a notice of dismissal before the

opposing party serves an answer or a motion for summary judgment. (Id. at 1). Though Rule 41

speaks of dismissing an “action,” the Fifth Circuit has interpreted it to allow plaintiffs to dismiss all

of their claims against individual opposing parties. See Oswalt v. Scripto, Inc., 616 F.2d 191, 194–95

(5th Cir. 1980); Plains Growers ex rel. Florists’ Mut. Ins. Co. v. Ickes-Braun Glasshouses, Inc., 474 F.2d 250,

254–55 (5th Cir. 1973); see also 9 Charles A. Wright, et al. Federal Practice and Procedure § 2362 (3d ed.

Aug. 2019 update).

        HEB has not served an answer or a motion for summary judgment. Bell’s notice is therefore

“self-effectuating” and “no order or other action of the district court is required.” In re Amerijet Int’l,

Inc., 785 F.3d 967, 973 (5th Cir. 2015), as revised (May 15, 2015).




                                                       1
          Case 1:20-cv-00461-RP Document 91 Filed 08/19/20 Page 2 of 2



        Accordingly, IT IS ORDERED that the Clerk shall TERMINATE HEB as a party in this

case.

        SIGNED on August 19, 2020.




                                         _____________________________________
                                         ROBERT PITMAN
                                         UNITED STATES DISTRICT JUDGE




                                            2
